WASHINGTON, Circuit Justice.
In the exercise of that discretion with which the law invests the court upon this subject, we should no doubt be greatly influenced to a favourable exercise of it, where the continuance appeared to be capricious and unreasonable on the part of the law officer of the court. But in this case, a very sufficient reason for the continuance was assigned by the district attorney; and though not verified by affidavit, the court was satisfied, and assented to the continuance. This, therefore, furnishes no good cause for bailing the prisoners. As to Jones, it js proved by the physician who has attended him since February, in jail, that his health is bad, his complaint pulmonary, and that, in his opinion, confinement during the summer might so far increase his disorder as to render it ultimately dangerous. The humanity of our law’s, not less than the feelings of the court, favour the liberation of a prisoner upon bail, under such circumstances. It is not necessary, in our view of the subject, that the danger w'hich may arise from his confinement should be either immediate or certain. If, in the opinion of a skilful physician, the nature of his disorder is such that confinement must be injurious, and may be fatal, we think he ought to be bailed.
As to the case of Reese, it is immaterial, now, whether his case was before the district judge, or not. The bill of indictment being found. wre do not feel ourselves at liberty to inquire into the evidence against him.
Bail for Jones ordered in 10,000 dollars himself, and two sureties, each 5000 dollars.